Title: To Thomas Jefferson from Tench Coxe, 19 July 1802
From: Coxe, Tench
To: Jefferson, Thomas


          
            Sir
            Philada. July 19. 1802
          
          I am requested on the part of Robert Porter, Esqre, to mention his name to you for the vacant Commission of Bankruptcy. I have the honor therefore to represent that gentleman to be a practicing Attorney at Law of this city, of good property & character, and [with?] the habits of Business. He was a Lieutenant of Artillery at the close of the Revolutionary war, & a native of Pennsylvania, & the Son of Genl. Porter, who was lately at Washington as a Cincinnati Delegate. Mr. Porter, Junr. is an officer of that Society. He maintained his principles in the trial of 1798, and was run in that year with myself and others by the republican interest to represent this city in the state legislature of which he is at this time a member—As far as my opinion or knowledge of Mr. Porter goes, I wish to be understood, Sir, to consider him as a safe appointment, but I do not mean to depreciate other Applicants, being entirely unacquainted with their Names. I beg you will excuse this freedom which is taken, and of my usual Course for the reasons assigned.
          I have the honor to be Sir, yr. respectful humble Servant
          
            Tench Coxe
          
        